                                                                                              CC-j,; I
                                                                          " ,^     • M H A I.' p n j
                                                                          ^      * - -M W    i ul V.
                 IN THE UNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF GEORGIA                                      PH 1:56
                                   SAVANNAH DIVISION

                                                                      -unm
 UNITED STATES OF AMERICA, ex                                            SO. DiSr. OF GA.
 rel. THOMAS J. LEGACKI III,

           Plaintiff,

 V.                                                      CASE NO. CV'317-027


 ATLANTIC FOOT AND ANKLE
 SPECIALISTS, P.C., and
 MELISSA ROBITAILLE,

           Defendants.




                                         ORDER


       Before the Court is Relator's Amended Motion for Attorneys'

Fees   and     Costs.      (Doc.    16.)    In    his    motion,    Relator      requests

$46,473.29 in attorneys' fees and $1,242.87 in litigation costs

under the False Claims Act ("FCA"). (Doc. 16 at 4.) After careful

consideration, Relator's Motion to Amend is GRANTED and Relator's

Motion for Attorney's Fees and Costs is GRANTED IN PART and DENIED

IN PART.


       On November 10, 2017, Relator petitioned this Court to grant

attorneys' fees in the amount of $77,162.40 and litigation costs

in   the    amount    of    $1,242.87      in    connection   with    the successful

resolution     of    this   case    in   favor    of    Plaintiff   United    States          of


America. (Doc. 14 at 3-4.) This Court found that Relator's first

motion for attorneys' fees and costs was inadequate for three
